IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                           No. 80673-4-I

                             Respondent,        DIVISION ONE
                v.
                                                UNPUBLISHED OPINION
 B.J.N.,

                            Appellant.


       CHUN, J. —B.J.N. appeals an order of restitution and community custody

term. We remand for the trial court to strike the restitution and, as addressed in a

linked case, State v. B.J.N., No. 80672-6-I, to impose the community custody

terms concurrently.

                                  I. BACKGROUND

       After a trial, the trial court found 16-year-old B.J.N. guilty of fourth degree

assault. Over B.J.N.’s objection, the court ordered her to pay $367.72 in

restitution for the cost of the victims’ interpreter services. The trial court also

imposed a six-month term of community custody to run consecutively with the

six-month term imposed in the linked appeal.

                                     II. ANALYSIS

   A. Restitution

       B.J.N. says that the trial court lacked statutory authority to impose

restitution for the cost of the victims’ interpreter services. We agree.




  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80673-4-I/2


       We limit our review of a juvenile court’s restitution order to whether

statutory authority exists for the imposed restitution. State v. J.P., 149 Wn.2d

444, 449, 69 P.3d 318 (2003). We review de novo the interpretation of a statute.

Id.

       RCW 13.40.190(1) and (2), which define in part the circumstances in

which a court may impose restitution in a disposition order, do not list interpreter

fees as allowable forms of restitution. And RCW 13.40.020(26) does not include

interpreter fees in its definition of restitution.1 The State says that because RCW

13.40.190(2) requires restitution if a victim is entitled to benefits under the crime

victims’ compensation act, chapter 7.68 RCW, and the Crime Victims

Compensation fund paid for interpreter services, the trial court had statutory

authority to order restitution for interpreter services. But B.J.N. correctly

responds that even though the Crime Victims’ Compensation fund paid for the

interpreter services, nothing in chapter 7.68 RCW entitles a victim to restitution

for interpreter services. That the Crime Victims’ Compensation fund paid for




       1
         RCW 13.40.020(26) defines restitution as
       financial reimbursement by the offender to the victim, and shall be limited
       to easily ascertainable damages for injury to or loss of property, actual
       expenses incurred for medical treatment for physical injury to persons, lost
       wages resulting from physical injury, and costs of the victim’s counseling
       reasonably related to the offense.         Restitution shall not include
       reimbursement for damages for mental anguish, pain and suffering, or
       other intangible losses. Nothing in this chapter shall limit or replace civil
       remedies or defenses available to the victim or offender.



                                            2
No. 80673-4-I/3


interpreter services does not yield the conclusion that the victims were entitled to

restitution for such services under chapter 7.68 RCW.2

   B. Community Custody Term

       The trial court imposed consecutive six-month terms of community

custody for the disposition here and the disposition in the linked appeal. B.J.N.

says the court erred in imposing these terms consecutively, since

RCW 13.40.180(2) requires that “[w]here disposition in separate disposition

orders is imposed on a youth, the periods of community supervision contained in

separate orders, if any, shall run concurrently.” The State properly concedes that

the two terms of community custody must run concurrently.

       “A trial court’s sentencing authority is limited to that granted by statute,”

and “[w]hether a sentencing court has exceeded its statutory authority is a

question of law that we review de novo.” State v. Button, 184 Wn. App. 442, 446,

339 P.3d 182 (2014). Use of the word “shall” is presumptively imperative and

does not confer discretion. State v. Blazina, 182 Wn.2d 827, 838, 344 P.3d 680

(2015). Thus, the trial court erred by imposing the two community custody terms

consecutively.




       2
          The State hypothesizes, without meaningful support from the record, that the
interpreter services could have been related to victim counseling, an allowable form of
restitution under RCW 13.40.190(1)(b). But the record does not establish that these
services were related to counseling.



                                            3
No. 80673-4-I/4


       We remand for the trial court to strike the restitution ordered for interpreter

services3 and to impose community custody terms concurrently.




 WE CONCUR:




       3
        Given our conclusion, we do not reach B.J.N.’s argument in the alternative that
we should remand the restitution order to the trial court for an evidentiary hearing as to
whether interpreter services were necessary.



                                            4